DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/28/2020 has been entered.
Applicant's arguments filed 12/28/2020 have been fully considered but they are not fully persuasive.
Claims 8, 16-18, 20-22, and 25-42 have been cancelled.  Claims 43-60 have been newly introduced.

The allowability of claims set forth in the Advisory Action mailed 11/17/2020 is withdrawn in view of the double patenting rejection set forth below.  This double patenting rejection is necessitated by applicant’s amendments to the current and co-pending claims.

For clarity of the record, independent claims 1, 9, 11, 47, and 54 are interpreted as being directed to a protein or polypeptide requiring an ISV at the C-terminal end with a C-terminal extension as well as a serum albumin binding peptide or serum albumin binding domain linked 
Claims 47 and 54 recite an immunoglobulin single variable domain (ISV) that binds a therapeutic target at its C-terminal end where the ISV has the recited C-terminal sequence.
The instant specification provides no limiting definition of what is, or is not, a therapeutically relevant target.  Applicant argued in parent application 14/128,681 on pages 8-9, bridging paragraph, of the brief submitted 9/16/2020 that a “therapeutic target” is a target that (i) is expressed in “disease relevant cell/tissues;” (ii) “can be modulated by a drug or drug-like molecule with adequate potency;” and (iii) when modulated, “ameliorates the relevant disease.”  Yamaguchi et al. (U.S. Patent Application Publication 2007/0079391, of record) discloses the clinical condition hyperalbuminemia which shows increased serum albumin concentration synthesized in the liver and is related to various hepatic diseases in humans. Yamaguchi et al. discloses screening for drugs that will reduce the amount of serum albumin in the blood (i.e. will modulate and ameliorate the relevant disease). See at least abstract; paragraphs [0008 and 0037]; and claim 16. A heavy chain variable domain (VH or VHH) against human serum albumin would be a therapeutic drug that binds a therapeutic target.  Yamaguchi et al. demonstrates that those of ordinary skill in the art would have considered human serum albumin to be a therapeutic target within the meaning of the claims.


Specification
The disclosure is objected to because of the following informalities:
When an application is filed via EFS-Web with an ASCII text file sequence listing that complies with the requirements of 37 CFR 1.824(a)(2) -(6)  and (b), and applicant has not filed a sequence listing in a PDF file, the text file will serve as both the paper copy required by 37 CFR 1.821(c)  and the computer readable form (CRF) required by 37 CFR 1.821(e). Note that the specification must contain a statement in a separate paragraph that incorporates by reference the material in the ASCII text file identifying the name of the ASCII text file, the date of creation, and the size of the ASCII text file in bytes.  See MPEP 2422.03(I).  The sequence listing submitted 6/6/2017 by EFS-Web was not accompanied by an amendment to the specification that incorporates by reference the material in the ASCII text file.  
Appropriate correction is required.

Claim Objections
Claim 6 is objected to because of the following informalities:  Claim 6 contains an underscore (“_”) in the second line between “n = 1” and “or.”  This appears to be a word processing error.  Appropriate correction is required.
Claims 9, 11, and 54 are objected to because of the following informalities:  These independent claims fail to expand the acronym ISV as immunoglobulin single variable domain where it is first recited in the claims.  See by comparison independent claims 1 and 47.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7, 9-15, 23-24, and 43-60 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17-19 and 27-29 of copending Application No. 15/615,197. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to overlapping embodiments of proteins or polypeptides comprising an ISV at its C-terminal end, wherein said ISV comprises a VHH, a humanized VHH, or a camelized VH.  The copending claims include  C-terminal ending sequences such as VTVSS(X)n where (1) n = 1, 2 or 3 in which each X =  Gly or (2) n = 2 or 3 in which all but one X = Ala or Gly or (3) n = 3, 4, or 5 in which each X is independently chose from alanine (A), glycine(G), valine(V), leucine (L) or isoleucine (I).  These C-terminal ending sequences meet the limitations of the instant claims. The copending .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIANNE P ALLEN whose telephone number is (571)272-0712.  The examiner can normally be reached on 7:00-3:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Marianne P Allen/Primary Examiner, Art Unit 1647                                                                                                                                                                                                        
mpa